In an action to establish plaintiffs’ title to a parcel of real property by adverse possession, defendant appeals from (1) a judgment of the Supreme Court, Putnam County, entered September 13, 1977, which, *780inter alia, declared plaintiffs to be the owners of certain described premises and (2) a decision of the same court, dated July 27, 1977, upon which the judgment is based. Appeal from the decision dismissed. No appeal lies from a decision. Judgment affirmed. Plaintiffs are awarded one bill of costs to cover both appeals. While the record in this case is not as complete as it might be, the findings of fact made by the trial court justify the conclusion that plaintiffs’ chain of title goes back to at least 1844, and that defendant’s own grantors and their immediate predecessor knew and believed that plaintiffs and their predecessors were the rightful owners of the disputed parcel. In fact, they excepted it in their contract of sale to defendant. We have considered all of defendant’s remaining contentions and find them to be without merit. Titone, J. P., Shapiro and Margett, JJ., concur; Cohalan, J., dissents and votes to reverse the judgment in favor of plaintiffs and dismiss their complaint, with the following memorandum: Plaintiff’s have not proved their cause of action.